 In the Matter Of WEST TEXAS UTILITIES COMPANYandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL 1044Case No. C-2603.-Decided July 13, 1943DECISIONANDORDEROn May 5, 1943, the Trial Examiner issued his, Intermediate Reportin the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and that it take cer-tain affirmative action, as set forth in the copy of the IntermediateReport annexed hereto.Thereafter, the Union filed exceptions tothe Intermediate Report and a brief in support of the exceptions.No request for oral argument before the Board was made by any ofthe parties.The Board has considered the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the Union'sexceptions and brief, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the additions noted below:1.L. M. Smith, an employee in the Childress office of the respondent,testified that in or about January 1941, at the time when the Unioncommenced to organize the employees at the Quanah and Childressdistricts of the respondent, Brewer, the district manager at Childress,stated to him and employee Browning that it was Brewer's hope thata labor organization would never be established in his district and thathe "would rather be out of business than have to go through withthat."Brewer did not deny that he may have made such a statement,testifying only that he had no recollection of doing so.While thisincident is discussed by the, Trial Examiner in his IntermediateReport, he has made no finding as to the occurrence of the event.Webelieve that the evidence warrants a finding, and we hereby so find,that Brewer made the statement as testified to by Smith.We furtherfind that by Brewer's statement the respondent has interfered with,51 N. L. R. B., No. 58.269 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestrained,and coerced its employees in the exerciseof the rightsguaranteed in Section7 of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, West Texas Utilities Com-pany, Abilene, Texas, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of-the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Immediately post in conspicuous places in its offices and shopsmaintained by it through the Childress and Quanah districts in theState of Texas, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees statingthat the respondent will not engage in the conduct from which it isordered to cease and desist in paragraph 1 (a) of this Order;(b)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORTE. P. DavisandRobertF. Proctor,for the Board.A. S. DossandScott Snodgrass,of Abilene,Texas and San Angelo,Texas, forthe respondent.J.W. Null,of Abilene,Texas,for the Union.STATEMENT OF THE CASEUpon a charge duly filed on August 21, 1942, by International Brotherhoodof ElectricalWorkers, Local 1044, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the SixteenthRegion (FortWorth, Texas), issued its complaint dated March 24, 1943, against the WestTexas Utilities Company, a corporation, herein called the respondent,allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act. copies of the complaint, accompanied by notice of hearing thereon wereduly served upon the respondent, and the Union. WEST TEXAS UTILITIES COMPANY271With respect to the unfair labor practices, the complaint as amended allegedin substance : that on or about August 1, 1942, the respondent discharged andhas since refused to reemploy L. W. Browning because he had engaged inconcerted activities for the purposes of collective bargaining ind other mutualaid or protection ; (2) that the respondent by the above and other specifiedacts' interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On April 5, 1943, the respondentfiled its answer, in which it denied that it was engaged in commerce withinthe meaning of the Act and also denied the material allegations of the com-plaint with respect to the unfair labor practices.Pursuant to notice, a hearing was held at Childress, Texas, from April 5 throughApril 9, 1943, before the undersigned, the Trial Examiner duly designated by theChief Trial Examiner.The Board and the respondent were represented bycounsel, and the Union by a representative.All participated in the hearing andfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the open-ing of the hearing counsel for the respondent moved that the complaint bedismissed on the ground that the respondent was not engaged in commerce withinthe meaning of the Act. The motion was denied without prejudice subject tolater renewal.The respondent further moved to strike the allegations in para-graph 9 2 of the complaint for the reasons: (1) that the allegations were notsupported by the charge filed; and (2) for the further reason that the allegationswere not definite and certain.The motion was denied as to the first objectionraised and the Board was requested to furnish further particulars concerningthe general allegations set forth in the said paragraph.Counsel for the Boardoffered an amendment to the said paragraph 9 and the paragraph as amended wasread into the record.Counsel for the respondent objected to the sufficiency ofthe allegations of said paragraph 19, as amended, which objection was overruledsubject to a further ruling that a motion for a reasonable continuance would beconsidered, in the event the respondent claimed surprise, if offered at the closeof the Board's case.At the close of the Board's case, the respondent's counselmoved for continuance of one-half a day for further preparation and the con-tinuance was granted.The Board's motion to conform the pleadings to proof.in so far as errors as to names and dates were concerned, was granted withoutobjection.Counsel for the respondent renewed the two motions made at theopening of the hearing.The motion to dismiss on jurisdictional grounds wasdenied and the motion to strike the allegations in paragraph 9, as amended, weretaken under advisement and are hereby denied.The parties were advised that3These allegations, in substance, were that the respondent by its officer or agents(a) inquired of an employee, "what did you join that Union for?-You are just spendingyour money foolishly in the Union ;" (b) stated to an employee that he knew a unionmeeting had been held the previous night and was glad to learn that an employee whohad attended had decided tt quit the Union, that some of the boys were going to get intotrouble fooling with the Union; (c) stated that the Union was no good and was againstthe company, that it was un-American and was causing strikes ; that it took the employees'money and paid no benefits for them; that the organizers were all crooks; (d) stated toan employee that "you had better not stick your neck out too far, as it won't be 6 or 8months until some of you fellows will be the sickest bunch anybody ever saw and thatthe company could contract out all of the work that the line men are now doing" ;(e) stated that, if an employee wanted to remain working that he should get out of thatunion mess and requested an employee to chase fellow employees out of the shop wheneverhe heard them talking about that damn union stuff; (f) stated to an employee, "I wouldget out of that Union If I were you. Somebody is going to lose their job if this unionstuffdoes not stop."2 Paragraph 9 of the original complaintalleged generallythat the respondentdisparagedthe Union and discouraged membership in it. 272DECISIONS OF NATIONAL LABOR RE'LA!IIONS BOARDthey might make oral argument and file briefs.No oral argument was had, butthe respondent was granted 15 days time to file a brief.No brief or request foran extension of time to file a brief has been received by the undersignned.Upon the record thus made and from his observation of the,witnesses, theundersigned makes, in addition to the above, the following :FINDINGS OF FACTII.THE BUSINESS OF THE RESPONDENTThe respondent is a subsidiary of the Mid-West Corporation, and is a Texascorporation, with its principal office at Abilene, Texas. Its assets amount toapproximately $45,000,000, and it operates through an area of 45,000 square milesin 49 counties of Western Texas, providing electricity, water or ice service in166 cities and communities.The respondent maintains electrical generating plants of an aggregate capacityof approximately 53,000 kilowatts including 3 steam power plants, one at SanAngelo, with a capacity of 25,000 kilowatts ; one at Abilene with a capacity of5,000 kilowatts, and one near Quannah with a capacity of 15,000 kilowatts, and16 smaller electric generating plants, including 14 operated by Diesel power, ofwhich 15 are used for stand-by purposes ; 2,608 miles of intergrated electric trans-mission lines ; 13 ice plants ; 7 water plants, with 140 miles of mains.Throughout the entire system, respondent had approximately 800 employees ; in1942, electricity totaling, approximately 300,000,000 kilowatt hours was generatedand a gross revenue of approximately $5,000,000 was realized from its sale to13,265 commercial, municipal, and industrial, and approximately 39,000 domesticcustomers.Approximately 902,000,000 gallons of water were distributed to approximately8,237 customers, yielding a total income of approximately $263,408.For customer service and routine local distribution, the respondent's systemis divided into nine districts. 3The respondent, in the course of its operations during 1942, used materialsand supplies, exclusive of water and of fuel for its steam and Diesel plants,of an aggregate value of $170,000.Of this total approximately 20 percent wasreceived from points outside Texas, and additional commodities, to the valueof $215,399, or approximately 58 percent, were manufactured outside of Texasbut delivered from warehouses in Texas. In 1942, the respondent received ap-pliances for resale to the value of approximately $170,000, of which articles,approximately 7 percent came directly from manufacturers outside of Texas, andadditional articles, or approximately 92 percent, were manufactured outside ofTexas, but were delivered from warehouses within Texas.The respondent also generates power- and sells it to the Southwestern Light& Power Company of Oklahoma. The current purchased by the SouthwesternLight & Power Company is transmitted over power lines owned by the respond-ent, but held under leases by the Southwestern Light & Power Company of Okla-homa, from properties of the respondent In Texas, through Quannah and topoints on the Texas side of the Red River, the Texas-Oklahoma boundary, through.Hardeman and Wilbarger Counties, Texas, to transmission lines owned andoperated by the Southwestern Light & Power Company of Oklahoma, whichreceives such energy on lines and equipment owned by it on the Texas side ofthe Texas-Oklahoma boundary.The energy received by the Southwestern Light& Power Company of Oklahoma is transmitted' by it over its own lines across3In the present proceedings only district I9, the Quannah district and district J, theChildress district are involved. WEST TEXAS UTILITIES COMPANY273the boundary from Texas into Oklahoma.The energy is metered at the Quannaliand Vernon sub-stations.Relays are installed which prevent any flow ofpower from the lines of the Southwestern Light & Power Company of Oklahomaback to the lines of the West Texas Utility Company.At Cisco, Putman,Baird,Clyde, Abilene, Merkle and Trent,the respondentsupplies electricity to the Texas&Pacific Railway Company,which is engagedat those points in transporting passengers and freight in interstate commerce.This power is used for the operation of automatic electric block signals, and forlighting and operation of stations and other structures on terminal lands.The respondent also supplies power at various points to the Missouri-Kansas-Texas Railway Company, the Wichita Valley Railway Company, the Santa FeRailway Company, the Abilene and Southern Railway Company, and the StLouis-San Francisco Railway Company.The respondent supplies electric energy for the operation of oil pipe lines tothe Shell Pipe Line Corporation and the Humble Pipe Line Company; the trunkline of the Shell Pipe Line Corporation runs from Hobbs, New Mexico, to a tankfarm at Wink, Texas, where there are two branches, one going to Houston,Texas, and the other to Cushing, Oklahoma. The former line runs throughMcCamey, El Dorado and Menard, at which points there are pumping stationspowered by electricity received from the respondent.The respondent furnishes electric' power to the United States Post Office in40 communities.This power is used in all of those offices for lighting, and insome of them for operating of stamp canceling machines, conveyors, and otherauxiliary equipment.The respondent furnishes electricity to the San Angelo Telephone Company atSan Angelo, Ozona, Sterling City, and eight other points ; to the SouthwesternBell Telephone of Abilene and four other points, and to eight other telephonecompanies at various points.The energy used by these companies is used intransmitting and receiving interstate and local communicationsThe respondent furnishes electricity to the Western Union Telegraph Com-pany at San Angelo, McCamey, Aiblene, Ballinger, Quannah, and seven othercities, and to Postal Telegraph Company at Abilene, San Angelo and Cisco.The respondent furnishes electricity whidh is used for airway beacon numberfour,maintained by the United States Department of Commerce at Shamrock,Texas, and for beacon lights at the Abilene and Merkle airports.American AirLines operate planes which fly through Texas on a transcontinental schedule,and one east bound and one west bound plane makes daily stops at Abilene 4II.THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local 1044, affiliated withthe American Federation of Labor, is a labor organization admitting to member-ship employees of the respondent.III.THE UNFAIRLABOR PRACTICESA. Background of labor relationsThe union involved in the present proceeding previously filed a charge allegingthat the respondent herein had committed certain unfair labor practices.TheThe above findings are based upon a stipulation entered into between the parties andthe facts stipulated are substantially similar to those stated under the section in theBoard's decision entitled "The business of the respondent"in the case ofNational LaborRelations Board v.WestTexas Utilities Company,119 F. (2d) 683, enfg as modified 22N. L. R. B. 522 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard issued its complaint and a hearing was held from July 25 through toAugust 6, 1938.The complaint in those proceedings alleged violations of Sec-tion 8 (1), (2) and (3) of the Act. On March 30, 1940, the Board entered itsdecision in which it was held that unfair labor practices under Sections 8 (1),(2) and (3) had been committed. Subsequently the Board filed a petition to en-force its order in the United States Circuit Court of Appeals, Fifth Circuit.ThisCourt on May 2, 1941, by its decree affirmed with, certain modifications theBoard's decision.5The present proceedings concern only district E, known as the Quannah districtand district J, known as the Childress district. In the above mentioned case itappears that the Quannah district was involved but that the proceeding did notinvolve the Childress district of the respondent.B. Interference, restraint and coercionIn the latter part of January or early in February 1941, L. L. Pettit, a linemanwho was employed in the Quannah and Childress districts, together with J. C.Robbins, also a lineman who worked out of the local Childress office, A B.Lyons, Roy Sanders, B. E. Hunter, and Bob Adams all employees of the respond-ent became interested in organizing a union.This group 'contacted W. L. In-gram in Wort Worth, Texas. Ingram was vice-president of the InternationalUnion and he sent a representative named ldwards to assist the employees ofthe respondent to organize in the Quannah and Childress districts.Later in Feb-ruary 1941, J. W. Null, also an international representative of the Union came toQuannah and Childress and continued with the organizational work and pre-pared a charter application for the establishment of a new local affiliate' of theUnion.On March 16, 1941, the charter was installed and Local 1044 of the Unionbecame formally organized.-Shortly after the organizational campaign had commenced, Robbins, a linemanworking out of the Childress local office under the supervision of Carl Hudson,local office manager, received an order to install a meter.Just as he wasleaving the office Hudson asked Robbins where he was going and the latterreplied he was going out to set a meter and asked Hudson if he wanted to goalong.Hudson accompanied Robbins in a service car of the respondent and,while driving out to the job, Hudson asked Robbins why he had joined theUnion.Robbins replied that the men wanted to secure better working condi-tions.Hudson then said that he doubted that the men could get any good outof a union organization, that he had once been a union member and receivedno benefits from his membership and, further stated that he thought the em-ployees were spending their m, ney foolishly in giving it to the Union.Oncross-examinationHudson admitted that the above conversation had takenplace and that it was substantially in accord with the testimony given by Rob-bins.Hudson was a major supervisor of the respondent with power to dis-charge employees and therefore the respondent is responsible for any anti-unionactivitieswhich Hudson may have engaged in. In view of the fact that 'theemployees at this time were commencing to organize, the above remarks byHudson to an employee working under his supervision tend to lessen, if notdestroy, the interest of such an employee in the Union organization.6 SeeNational Labor Relations Board vWest Texas Utilities Company,119 F. (2d)-683'(C. C A.5) enforcing as modified,22 N. L.R. B. 522.The modification in substanceconcerned some of the findings and conclusions in the 8 (3) phase of the case and limitedthe posting of notices to those districts of the respondent in which unfair labor practices,were committed. WEST TEXAS UTILITIESCOMPANY275James M. Jamison, an operator in the Vernon sub-station of the respondent,testified that in the spring of 1941 Pettit,a fellow employee,asked him to attenda union meeting at Quannah.Jamison testified that after attendingthe meet-ing, he had been informed by one of the other employees that the respondent'ssupervisors knew of the union activities.On the day following the meeting hemet Monty Garrison,the local manager at Vernon, in the respondent's localoffice and said to Garrison,"Mr. Garrison I guess you know that I went toQuannah yesterday to the A. F. of L.meeting," and he said,"Yes, I knew thatyou did," or"I understood that you did " Jamison then said,"Well, since Ihave studied it over,I think I will just forget about the union for the present,and just go on-working like nothing ever happened."Garrison then said,"Well,I am glad you decided to do that."-"I am afraid this union business is goingto get some of you boys in"-"Get some of the boys in trouble,and going tocause some hardship."Garrison was not called as a witness,hence'the abovetestimony of Jamison stands uncontradicted and the undersigned has acceptedit as being credible and true.Garrison,the local manager of the Vernon office,was a major supervisor and, as in Hudson's case, the respondent is respon-sible for his union activities.The above remarks of Garrison did tend to inducean employee to withdraw from his union activities.W. E. Maddox was a serviceman on Frigidaire and small appliance apparatus,who at times also worked as a lineman and set meters in the local territorycovered by the Wellington office.N. C. Beam was the local manager of theoffice.Shortly after the union organization drive commenced Beam askedMaddox what Maddox was going to gain by belongingto the Union.Maddoxreplied that he did not know whereupon Beam, according to the testimony ofMaddox said,"They will take your money,"-"you won't get a damn thing outof it."-"You don't know who that organizer is"-"You never met him before hecame up here?"Maddox replied,"No, I never saw him until he came up here."Then according to Maddox's testimony Beam said,"These damned organizersare thieves and sons of bitches, every one of them"-"They are un-Americanand unpatriotic"-"These unions,they are causing strikes and various disunity."Beam admitted that he had asked Maddox what caused him to join'the Unionbut denied that he had made any derogatory remarks concerning the Union andits organizers.Beam also admitted on cross-examination that when Maddoxtold him he was joining a union for protection,he,Beam replied that in hisopinion that the respondent was giving its employees protection,and that theydid not require any other protection.Maddox in his testimony also stated thatthe respondent was favoring Holladay, a non-union employee, in the territory,with more overtime than was being given Maddox.A statement prepared fromthe respondent's records showing the overtime paid to Wellington employeessince the Union had organized was admitted in evidence.It appears that duringthe months of September and October,1942, one Holladay,a lineman workingin the Wellington office, had put in 36 hours overtime on 3 Sundays during thisperiod installing a transmission line into a new air service school'then beingconstructed for the United States government near the city of Childress. Beamtestified that he selected Holladay because he was more experienced and betterqualified to do this type of work than Maddox or the other Wellington em-ployees and that this was the only reason Holladay was assigned the job.The record pertaining to overtime failed to show that any substantial discrimina-tion concerning overtime was directed against Maddox.Beam impressed theundersigned as being a truthful witness and the undersigned believes that Maddoxaggrieved because Holladay had been selected for this Sunday overtime work,amplified to some extent the remarks made by Beam on the occasion when they540612-44-vol. 51-19 276DECISIONSOF NATIONALLABOR RELAtTIONS BOARDengaged in the conversation pertaining to the Union.Despite Beam's denialthat he disparagedthe Union,as testified by Maddox;his admissions as notedabove convince the undersigned that the general tenor of the remarks by Beamwere anti-union and did discourage an employee from engaging in concerted unionactivities.Since Beam is a major supervisor the respondent is responsible forhis anti-union activities.L. L. Pettit during the year 1941 was a lineman employed in the Quannahdistrict.Pettitwas the financial secretary of the union and from July 1941untilDecember 29, 1941, when Pettit quit his employment,he worked as amember of the crew of Cecil Robinson, a foreman in the transmission,depart-ment.Robinson'screw while on duty rode on a pickup truck to the variousjobs on which they were working. Pettit testified that Robinson would gener-ally turn on the radio in the car to pick up news broadcasts and that on thesebroadcasts commentators frequently criticized unions for engaging in strikes.Pettit also testified that Robinson had said on one occasion while the crew wasdriving to a job, that he, Robinson could not understand why a bunch of menwould be damn fools enough to spend their money to belong to a labor organi-zation and let the officers of such an organization tell them what to do, andthat Robinson also stated that the respondent did not have to keep a linemaintenance crew in service,since the work they were doing could be let outon contractRobinson while testifying denied that he ever stated to Pettitthat the employees would be damn fools to belong to the union or that thecompany would contract out the line construction work.Robinson admittedthat he turned on the radio in the service truck to listen to news broadcasts,and that he had done this prior to the organization of the Union among therespondent's employeesHe also testified that the broadcasts were generallynews broadcasts and while in some of them there may have been mention madeof strikes, he made no effort to select broadcasts of this nature.Robinson inhis testimony also said that he and Pettit had engaged in a conversation onenight in a hotel lobby in Wellington.On this occasion Pettit was telling himabout the advantage of belonging to the Union since it carried a $1000 insurancepolicy on each member, and also told him that the Union was going to sue thecompany for back overtime pay due employeesRobinson testified that on thisoccasion he stated that the respondent furnished a $1500 insurance policy toemployees, paid them for vacations and also paid the employees when they wereaway from work because of sickness.Robinson also testified that on anotheroccasion he had given Pettit a newspaper article concerning a strike at one ofthe Ford plants and that at the time said to Pettit, "Why did they want tojoin the C I 0., when Henry Ford pail more than any other manufacturer inthe United States," and what' was the benefit of joining? The undersignedconcludes from the testimony of Pettit and Robinson that Robinson had indi-cated to Pettit his general objection to union organizations and impliedly tothe Union herein.The evidence discloses that Robinson admittedly had super-visory authority over and the power to discharge employees on his crew. Itfollows that the respondent is responsible foi anti-union remarks of Robinsonmade to employees under his supervisionL.M. Browning a refrigerator serviceman testified that sometime in 1942 ina conversation with H. H. Reavis, the serviceman in charge of RefrigeratorService in the entire Childress district and Browning's immediate supervisor,the following conversation took place:Mr Reavis told me, he said, "Things are in a hell of a mess" I askedhim, I said,"Mr. Reavis,what do you mean by that?"I said, "Is it my WEST TEXAS UTILITIES COMPANY277work,or is it something else you want to talk about?"He said, "It is notyour work,but," he said,"if you are going to be my man, I want you to dowhat I tell you to do." I said, "Now,what does that imply? I don'tunderstand what is involved."He says, "If I was you,Iwould get outof the union you are in and do what I tell you, and everything will be allright."I told him,I said, "Is that all there is to it?"He said, "No."Hesaid, "I want you to run those boys out of the shop when they come in theretalking that damned union stuff."He said, "I can't run them out, but," Hesays, "You can."I said, "If I do anything like that, there is going to betrouble, because Mr. Brewer asked me to get along with other employees,and when I start out here with trouble like that, I am not going to, getanywhere."He said, "I will back you up on that."Q. Reavis said be would back you up on it?A. Yes, sir, he would back me up, so I told him, "Well, like things are,it looks pretty bad," and he said, "well, if I didn't like it, why didn't I takea change." I said,"No, I just decided I was going to stay on and stickit out,"and he told me, he said,"If that is your attitude,"he said, "thereis no use for me to talk to you any more," and when I saw the matter wasconcluded,why, I got out of the car,and decided I would go and speak toa party that had come to see me, Mr. L M. Smith, who was waiting therein the company pickup that I was assigned to, and Mr. Reavis called meback to the car and said,"Browning,"he said, "You have always got a chipon your shoulder," I said,"no," I said,"no, boy," I said, "you are the boythathas got the chip on your shoulder,"and that was all of theconversation.Reavis admitted having a conversation with Browning concerning conversationsin the shop between Browning and other employees.Reavis testified that he,Browning,and L. M Smith,a service man in the local Childress office, had workedovertime one night installing a soda fountain and because they had been working,overtime did not come in to work on the morning of the following day, and thatBrowning and Smith also did not report for work in the afternoon.About 2o'clock that afternoon a compressor used in connection with the soda fountainwas delivered at the customer's place of business.The customer called Reavisand asked him to complete the job.Reaves drove to Browning's house to pickup Browning and both of them worked on the job that afternoon and also forseveral hours after 5 o'clock that night.The next morning Robbins and Smith,employees of the local Childress office,complained to Browning concerning theovertime work and,according to Reavis'testimony,Browning told him that Smithcomplained to Browning that he should have gotten the overtime work ratherthan Browning.Reavis was angry and then asked Hudson,the local manager, totellRobbins and Smith that they had better not complain to him about how he,Reavis, should carry on the service work.Reavis denied that the Union wasdiscussed in the above conversation as testified to by Browning,and further deniedever having any conversation with Browning concerning the Union.Based uponhis observation of both Browning and Reavis while on the witness stand,the undersigned was convinced that Reavis was a more credible witness thanBrowning.Browning at times was evasive and appeared unwilling to considerand answer the questions put to him.The undersigned accordingly accepts astrue Reavis'version of the controversyBrowning also testified that in the spring of 1942 while driving to Kirkland—Texas, he had a conversation concerning working conditions with Harolson, an- 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employee of the Childress office.°According to Browning's testimony thefollowing conversation was held :A.Well, driving to Kirkland,and a discussionwas had between Mr. Harol-son and myself about the working conditions and on our return trip was a con-tinuation of that talk, and on that particular time, Mr. Harolsonsaid to methat Mr. Robbins and Mr. Smith had got so crazy since they had got into theunion, and hard to get along with, that he didn't propose to use them.ThatIwas the only man that he could work with, and the only one that wasagreeable, and he told me that all of this squabling that was going on in thisdistrictwas known to Mr. Schroeder, [Vice-president of the respondent,whose office was in Abilene, Texas] and when Mr. Schroeder became -ac-quainted with further details, that there would be boys here losingjobs, andhe said "If I was you, I would get out of that union." He said he wouldknock those boys in the head, and wouldn't let them be running his business,and telling him about his hours, and things like that, and I told him,.I said,"Now, I wouldn't get along with that. I have been ordered to get alongwith everybody," I said, and I toldhim, Isaid, "I don't know whether Iwould get any backing on a proposition like that or not."He said, "Boy,"he said, "things have changed."He said, "What they used to be, things havechanged," and he said, "I don't know about Mr. Brewer, whether he wouldback you up, but," he said, "You would get along all right, because," he said,"I would back you up, and Carl Hudson would back you up, and," he said,"You would get along with it."-Q.Were you going or coming from work when that conversation was had?A. That conversation just related was on the return trip, and it terminatedin front of the company local office.Q.What work did you do while you were gone?A We had delivered and tested a washing machine for a customer inKirkland.Q.Who had ordered you to go tip there on that trip?A.Mr. Harolson requested that I go and help him deliverthiswashingmachine,iviith approval.[Italics supplied ]Q. During that time, Mr. Harolson did give you instructions where towork, or what type of work to do?A.He was in charge of this operation.Q. All right.Did he ever instruct you in any other work about thatperiod of time, and where to go?A.Well, at preceding times, I had assisted him on a fewoccasions.Q.Was he a service man himself?A. I always understood that he was a local combination, local service manand manager.Harolson was not called as a witness to refute this conversation.Robbins and Smith named in the above conversation have not beendischargedand are still employees of the respondent. The undersigned concludes that"According to testimony of Brewer, the district manager, Harolson might be classifiedas a manager-serviceman for several communities adjacent to the City of Childress whichwere too small to 'require the maintenance of a regular officeHarolson performed themanual work of a serviceman in these outlying communities and was one of a group ofapproximately 10 employees supervised by Carl Hudson, the local manager of the Cityof Childress.Harolson had no substantial supervisory authority over the other employeesand, ordinarily, worked alone as a serviceman but, if he needed assistance for work in theterritory, he applied to Hudson to assign him a man to assist him. WEST TEXAS UTILITIES COMPANY279Harolson lacked sufficient supervisory authority to charge the respondent withresponsibility for his statements to fellow employees.When it is considered that the local managers of the above named offices forthe respondent, namely, Hudson, Garrison, and Beam, all had knowledge thattime they engaged in the above conversations and that the nature of the state-ments made by these local managers would tend to discourage concerted labororganizational activities among the employees, it appears obvious to the under-signed that these activities of the said supervisory employees were made withintent to discourage union activities among the respondent's employees.Likewisethe remarks criticizing union organizations made by Foreman Robinson of thetransmission crew to Pettit, one of the members of his crew, would tend to dis-courage concerted labor activities on the part of Pettit, the financial secretaryof the Union.Moreover the statements of Local Manager Garrison to Jamisonthat he, Garrison, was afraid that the Union "business" might get some of theboys in trouble and cause hardships was an implied threat that union activitiesby employees would result in their discharge. Since these four supervisors hadmajor supervisory authority, including the power to discharge employees, therespondent is responsible for their acts.The undersigned finds that by expressing opposition to the Union and by threat-ening employees with discharge should they engage in concerted activities, therespondent has interfered with, restrained, and coerced its employees in theexercise of the rights guarareed in Section 7 of the Act.C.The d'escharge of BrowningThe complaint alleged that the respondent discharged L. W. Browning on orabout August 1, 1942, and thereafter failed, refused, and continues to refuse toreinstate the said Browning to his former or substantially, equivalent positionfor the reason that he joined or assisted the Union, or engaged in concertedactivities.The respondent in its answer admitted the discharge of Browningon or about August 1, 1942, and that it refused to reinstate him, but denied thatBrowning's termination was based upon his union activities and alleged in sub-stance that the discharge was due to his failure to properly fulfill his duties ashe was directed to perform them and because of his conduct toward customers ofthe respondent.Browning entered upon his employment with the respondent in 1926.Hestarted as employee of the Abilene Traction Company, then one of the divisionsof the respondent's business.After the cessation of traction service in Abilenehe was transferred to the service division of the merchandising department inAbilene,Texas.Altogether he worked in Abilene for approximately 4 or 5years.He was then transferred to service work in Ballinger, Texas. In Bal-linger he performed service work for the Merchandising Division of the re-spondent and remained in Ballinger for 5 or 6 years.According to Browning'stestimony, the merchandise manager for the Ballinger district wanted to replacehim by another employee and Browning told Wallace, his immediate supervisor,that he would prefer to be transferred to another district, rather than workunder a dissatisfied boss.At the time Wallace stated that he was placingBrowning on probation until he investigated the matter.Browning was latertransferred to the Childress district in October 1937; hence it would appearthatBrowning was not guilty of any serious dereliction of duty while inBallinger.Immediately preceding his transfer to Childress he filled a tem-porary vacancy in the Quannah district for a period of 10 to 12 weeks.Whileon this job he was working out of the Vernon, Texas, office. Browning testified 280DECISIONSOF NATIONALLABOR RELA(fIONNS BOARDthat while in the Quannah district, Morely, the district manager, told him hedid not like to see Browning leave and would like to retain him for service inthe district.Morely, however, testified that while he remembered Browningas a formeremployee in his district, he denied having stated to Browning thathe would like to retain him as an employee and, further said, that he was notfamiliar with Browning's ability as an employee but assumed that his serviceshad been satisfactory since he had no recollection of any complaints havingbeen made concerning Browning while he was temporarily employed in thedistrict.Browning testified, and it was not contradicted, that he commenced workfor the respondent in Abilene at $110 a month, and that when he was trans-ferred to the merchandising department in Abilene his pay was reduced to$90 a month but later increased while working in this department, and thatat the time he left Abilene his pay was $115 per month. Subsequently, afterhis transfer to Ballinger, his salary was increased to $125 per month and whenhe was transferred to Childress in or about October 1937, he received anotherincrease to $135 per month. In December 1940 the respondent abolished itspolicy of paying service and operating employees on a monthly basis.There-after Browning and the other non-supervisory service employees were paid onAn hourly rate. It appears from the evidence that the total monthly wagesthereafter received based on an hourly rate was substantially the same asmonthly salary formerly paid.In the latter part of January 1941, or the early part of February 1941, someof the employees in the Quannah and Childress districts decided to organizea union.As mentioned above Pettit in the Quannah district and Robbins inthe Childress district with a few other employees requested Vice-presidentIngram of the Union at Fort Worth, Texas to assist them to organize. Asaforesaid a charter was granted to the Union herein, namely, Local 1044, ofthe International Brotherhood of ElectricalWorkers.According to the evi-dence Browning does not appear to have been active during the pre-organizationalstages of the Union but he joined the Union on or about March 16, 1941, thedate when the charter was installed.Browning also testified that he was amember of the executive board of the Union for nearly a year before his dis-charge on August 1, 1942, and was recording secretary for the Local for about3 months prior to the discharge. Browning wore his union button on hisshirt on numerous occasions while working for the respondent and on severaloccasions he received at the plant office by mail,' an official magazine publishedby the Union.When Browning commenced his work at Childress, he was assigned to workout of the local office under the local manager, Carl Hudson, his principal dutiesbeing to service residential and commercial electrical refrigerating machineryin and about the City of Childress.At this time H. R. Reavis was the districtserviceman on electrical refrigeration machinery.Most of Reavis' work wasperformed in the various towns and cities outside the City of Childress throughoutthe Childress district, which district embraces several counties.After a fewmonths Browning was also sent out by Reavis to handle service calls in the districtterritory.In August 1939 Reavis was injured in an automobile accident and'Browning testified that sometimes he receivedthismagazineat his postoffice box inthe Childress post office and at other times, it was delivered with other mail to employeesand placed on a desk used by all of the employees at the office of the respondent. Browning,admitted in his testimony that other union members customarily wore their union buttonswhile working for the respondent and that othermembers alsoreceived the Unionmagazineby mail at the respondent's office. WEST TEXAS UTILITIES COMPANY281spent several months confined in a hospital.During this period, Brewer, thedistrictmanager for the respondent, assigned Browning to handle the districtservice work and when Reavis returned to active duty in the summer of 1940,Brewer placed Browning under the supervision of Reavis.Reavis testified thatBrewer called him into the office and said, "I am putting Browning directly underyou because I am, or have been, unable to keep up with him" Reavis furthertestified that at the time Brewer also said-"that when I [Reavis] had gone asfar as I could,-with Mr. Browning, to turn him back to him." 8On September 13, 1941, Brewer called Browning into his office and handedhim a paper reading as follows :Below, I want to call your attention to something that you have done,that we cannot permit, and keep you in our employ.1-You must change your attitude about your work.2-We cannot permit the things to come up, as it did recently betweenyou and your wife. It is a reflection on our Company, and to the otheremployees.3-The Estelline deal pulled by you sometime ago must never happen again.You must get along with the other employees.4-You must treat our customers just like you would want to be treated.5-Must not leave any town until you have gotten the customers equipmentoperating.6-Do not try to get out of your duties by claiming you had accident backin the past, and that you cannot walk, when the records show that therenever was any accident report made.7-It is very necessary that you get along with the local managers, as wellas the rest of the organization.We want to call your attention to the above matters, as we can not permitthem to continue, we must have your full cooperation in every respect, and wewant you to change your attitude about your duties, and get in and takecare of your job like it should be taken care of.We must have full co-operation for without the full cooperation of every employee, we cannottake care of the district in the way that we should, for after all, ourcustomers are the ones that help pay our salaries.If you agree to comply with the above, kindly sign the attached copy ofthis letter and return to me.Signed, J. A.BREWER.L.W. BROWNING.Before Browning signed the above paper Brewer and Browning talked oversome items which were set forth in the letter.Most of the conversation concernedBrowning's family trouble and the Estelline deal. It appears from the evidencethat, shortly before Brewer called Browning into the office, Browning had hada quarrel with his wife and had assaulted her. The local newspaper at the timepublished a story pertaining to the matter and there had been a hearing in oneof the local courts, but the outcome of the proceedings do not appear in evidence.Brewer testified that he considered the trouble between Browning and his wifea matter of major importance and that 2 or 3 years previously he had dischargedanother employee for being involved in a similar incident.The Estelline dealmentioned in the letter concerned a service job that Browning and Smith hadworked on during the latter part of 1940. It appears in the evidence that thejob was not completed by 5 o'clock,the regular quitting time of employees) and8 This was several months before any union activities developed in the Childress district. 282DECISIONS OF NATIONAL LABOR RELAfrIONIS BOARD'that Browning and Smith continued to work until nearly 2 a. m. the followingmorning.On the completion of the job Browning took a check payable to himselfcovering all the time and materials used on the job and turned over to therespondent the money for materials used and for the time on the job put in byBrowning and Smith up to 5 p. in. and retained the difference.Browning ad-mitted in his testimony that Smith, the other employee of the respondent, didnot approve of the transaction and at the time refused to take any part of themoney paid for the overtime work.Brewer in his testimony said that had itnot been for the other case in which the respondent was involved before theBoard, he would have discharged Browning then.Reavis, the district serviceman under whom Browning worked from the springof 1940 until his discharge, testified that Browning was a competent servicemanon electrical refrigeration machinery but that he apparently did several things,in an endeavor to annoy and worry Reavis.He testified to several incidentswhich happened prior to July 1942, none of which singly were of a very seriousnature.°Reavis further testified that in July 1942, Browning reported to himthat one of the pumps on an air conditioner at the Modern Cafe in Childress wasnot operating.Reavis told Browning to repair it on the job if he could, and ifnot, to take it out and bring it to the shop for repairs. Two or 3 days laterReavis received a call from the customer stating that the air conditioner wasstillnot giving satisfactory service.Reavis answered the call and found thepump still at the cafe but disconnected from the air conditioning machine.At or about the same time, also in July 1942, Browning told him that he hadresponded to a call at the City Cafe in Childress and found nothing 'wrong.Shortly thereafter the City Cafe called in and Reavis answered the call.Hetestified that the trouble was due to the condenser on the electric Irefriger'at'orbeing choked with dirt and that he was able to remedy the trouble by brushingoff loose dirt and lint from the face of the condenser with a whisk broom.Afew days later another call came in from the City CafeReavis, who at thetime had an appointment with another customer went over and checked therefrigerator and found that additional gas was needed in the systemHe notifiedBrowning to put in some additional gas which operation Browning performed.Two days later, also in July 1942, he was passing the cafe when the owner calledhim in and reported that he was having the same trouble. Reavis testified thatthe machine again needed gas and that lack of gas was usually due to a leak andthat a competent serviceman would look for a leak and seal it.He tested theapparatus and found a gas leak and after replacing the missing amount of gas,he sealed up the leaking joint.He testified that he later ,spoke to Browning con-cerning the matter and Browning replied that Reavis had not told him to testthemachine for leaks.Browning in' his testimony stated that all makes ofrefrigerators did not contain gadgets for testing for gas leaks and that whenhe tested for leaking gas he usually inspected, the couplings to see if there wasany oil leakage, since this indicated a leaking joint and the gas was escaping.Reavis testified that the proper test for gas was to direct a flame from an alcoholblow torch at a joint in the piping and that if gas were leaking it would changethe direction also the color of the flame, and that any careful serviceman wouldg Brewer also testified that in April 1939 there had been a bad sleet storm, which hap-pened on a Friday, and the respondent was busy for several days trying to restore service,and that the respondent needed the use of all of its pickup cars. On the following Sunday'Browning, who had a company pickup car, took the pickup car and drove to Quannah onpersonal business.The next morning Brewer reprimanded Browning and said to him,"Browning, what did you take that pickup car for when you knew we bad all of our carsout In thecountry tied up?" WEST TEXAS UTILITIES COMPANY283make thistestwhen it appeared that there was a shortage of gas in the apparatusand stop up the leak.During the latter part of July 1942,Reavis took a blower machine from theshop and placed it in his truck for use on some equipment he was going to serviceinMemphis,Texas.The next morning,after he returned,Heppler asked himfor the blower.On going tohis truck he found the blower was missing andasked Smith,the other serviceman who workedwith him andBrowning, ifhe knew anything about it. Smith had no knowledge concerning its whereaboutsbut said he was goingto the shopand would ask Browning if he had beenusing it.ShortlythereafterSmith reportedback thatBrowning said he hadnot seen the blower since Reavis had taken it outof the shop.Reavis, believing-it had been stolen from his truck in Memphis,Texas, reportedit to the MemphisPolice Department.Two dayslaterHeppler told Reavisthat he hadfound theblower andtold him thatBrowninghad taken it out of Reavis' truck.Afterthese incidents discussed above concerning the ModernCafe, the CityCafe andthe blower had happened, Reavis testifiedthat he hada conversation withBrowning as follows :I said "Browning,I believethat you havebeen deliberately doing somethings around here so that I cannot getthe job done,or just to keep mein a bad humor,I don't knowwhich."I said,"Browning,why didn't youtest thatjob forleaks, when you worked on it the othernight'?"He said,"You didn't tell me to " [the City Cafe job]Q. All right.Finish yourconversation.A. I've got to get my breath.I said, "Browning,your services around,here latelyhave beenvery poor."He said, "I think that my service hasbeen just as good as yours."I sat there awhile, and he stood there a fewseconds, and I said, "Browning,do you think that you could do a little bitbetter?"He didn't answer. I said, "Browning,willyou try todo just alittle bit better?"Q All right.What happened?A Well, he said, "What do you intendto do about it?"Q. Andwhat did you say?A I said, "I intendto turn youback to Mr. Brewer, just as he instructedme to do."Q Was thatthe substance of the conversation,orwas there somethingelse said?A. That is all.Q. Abouthow long was this before you reported back to Mr. Brewer?A. I thinkI reported the next day.Browning in his testimony said that he had no recollection of having heldthe above conversation with Reavis,but furthertestifiedhe would not swearthat sucha conversation had not takenplace.Reavis impressed the undersignedas being a honest andtruthfulwitness during all of histestimonywhile Browningwas inclined to be evasive and hesitant at times.The undersigned has acceptedReavis' testimony as above set forth concerning this conversationas beingcredible and true.Following Reavis' report to Brewer,that he wished to be relieved of anyfurther supervisory jurisdictionoverBrowning,Hudson, the local managerof the Childress office reported to Brewer on two complaints concerning serviceon electrical refrigeration machinery.These complaints collaterally concernedremarks made by Browning to customers while servicing their equipment. OnMay 30, 1942,the Dr.Peper Bottling Company of Childress called to report 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat equipment was out of order.These calls are received by a girl in thelocal officeand anorder to service the equipment is drawn up and placed byher in a so called trouble box in the office.The call came in in the morningand an order was placed in the box directing the matter to the attention of Reavis.On May 30 Reavis was out of town on other company business and Browningwas working in the repair shop, of the respondent, which is about 5 blocksdistant from the Childress office.Subsequently the Pepper Company againcalled in twice on May 30 to ask for service and Browning was sent out to attendto the trouble after the third call was received."When Browning appeared atthe Pepper plant, Shirley, the manager, asked him where he had been. Browningreplied that if he had been asked for when the call was first made, it would havereceived prompt attention.Shirley was incensed and stated he had no'interestinwho might answer such calls, but that he was only concerned with gettingthe trouble repaired.According to Shirley's testimony, a further conversationoccurred between Shirley and Browning. In this conversation, among otherthings,Browning, in substance asked Shirley what "scab" had been workingon the equipment.Following this a heated argument developed between thetwo men concerning scabs and unions. Browning denied having made anystatement in reference to "scabs."Basinghis conclusion upon his observationof both witnesses and upon a consideration of all the testimony concerning theincident the undersigned finds that Browning made the above inquiry concern-ing "scabs" at the Pepper plant. Shirley subsequently complained to the com-pany concerning the delay in receiving service on the call and related whatBrowning had said to him at the time.When Hudson told Brewer of the inci-dent on July 24 Brewer and Hudson called on Shirley a few days later and thelatter told Brewer what had taken place.The respondent, in the early part of 1942, sold an ice-cream refrigerating boxto a customer operating the Arrington Cafe in Carey, Texas. The customercomplained in July 1942 that it had been frequently out of order.On July 27,1942, Browning in response to a call found it was not functioning properly andsuggested taking it in the shop for an overhauling.Mrs. Arrington, the customer,told Browning that "I had a man out here yesterday, our neighbor, and he saidit [the trouble]is a gasleak."He [Browning] said, "Well, if he knows so muchabout it, why don't you get him to fix it?"When Mrs. Arrington complainedto the respondent, in July 1942, regarding the many times the refrigeratingmachine had been in poor condition she related among other things, to repre-sentatives of the respondent, the above remarks made by Browning. She wascalled by the Board and on direct examination testified that she was notoffended by Browning's remark, but on cross-examination admitted that she was"peeved" when Browning made the remark. It is obvious that the remarkssuch as made by Browning to Shirley of the Dr Pepper Company and to Mrs.Arrington tend to lead to strained company and customer relations.Brewer denied he had considered Browning's union affiliation in connectionwith the discharge and testified : "I never thought about it.The fact of thebusiness is, the consideration of his union did not affect me, because I didn'tknow that Mr. Browning-he didn't make any-as far as I knew, there was no10The respondent offered evidence to show that the call had remained in the trouble boxwithout attention for nearly 2 days, and other evidence tending to show that Browningwas under a duty to watch the trouble box for calls even while working in the repair shop.The evidence shows however that the equipment was serviced by Browning on the sameday the trouble occurred and also that no definite rule existed regarding watching the boxfor trouble calls, for Reavis testified that he seldom looked in the box to check on such calls- WEST TEXAS UTILITIE'S COMPANY285agitation on his part.He [Browning] never had said anything that I know of,'or I never had anything coming from him from the union side, because he belongedto the union."On August 1, 1942, Brewer called Browning to his office and, according toBrowning's testimony told him, "Browning-in view of some things that havehappened, we have decided to terminate your employment with the company."Brower then told him that they had investigated some incidents where Browninghad failed to please or mistreated some customers, or had failed to render thetype of service that the respondent wanted.Browning asked Brewer to go tosee'some of the customers named but Brewer refused saying they had alreadymade all of the investigation that he cared to make.At the time of his discharge Browning asked Brewer if he could talk toSchroeder, the respondent's vice-president and general superintendent.Brewerreplied, "Yes, I understand Mr. Schroeder has a big heart," and suggested thatBrowning go to,Abilene, Texas, and have a talk with Schroeder.Browningrequested permission to borrow the respondent's automobile, which he had beenusing as aservice car, to make a trip to Abilene. Browning offered to pay forthe use of the car on a mileage basis and Brewer granted him permission to takeit.Two or three days later Browning went to Abilene and bad a conference withSchroeder.According to Browning's testimony the conversation was as follows:I informed Mr. Schroeder about the circumstances, he told me that, yes,he was informed of it, and I told him that I would like to have an investign-tion of the charges made, because I was willing to go to work for the companyat any other location or in any other job the company had to offer, and hesaid, no, he said, that the investigation had already been made, and thefindings were binding, and that there is no opportunities for you to go towork there again, and that my days with the utilities company was washedout, and he advised me to get a job at some defense plant.Q. Did he make any other statements to you, either up in his office ordownstairs?A. Oh, he told me that up until that instance that I had been an employeethat he could give a recommendation to, until that thing come up, but hesaid should I make an application to other people for employment, that hewould not hesitate to answer any inquiry regarding my ability as aworkmanto anybody that would address him as vice president of the utility company.Q.When you requested him for an investigation to be made, did he makeany reply to that? If so, what was it?A.He told me that an investigation had already been made, and he wassatisfied with it.Q.How long were you down in his office?A. I would say I was in his office approximately thirty minutes.Q.Did he say anything while were there pertaining to your unionaffiliations or activities?iiL M Smith, the local refrigeration man in Childress testified that in the latter partof 1940 after the company had changed over from paying monthly salaries to service men,to an hourly rate, he and Browning were discussing the change with Walker the Chief Clerk.Brewer came by at that time and said there was no need of trying to figure the system out ;that "I [Smith] make more money than I had been making in the past." Browning thenstated, "You know what this will lead to then, if it goes on this way,-It looks like it willbe a union"Brewer replied, "I hope that never happens in my time ; I would rather beout of business than to have to go through with that."Brewer when testifying, said thathe had no recollection of making the statement, but did not deny that he may have made it. 286DEC19IONS OF NATIONAL LABOR RE'LMHONS BOARDA.Mr. Schroeder didn't call the name of the union,but he told me that Ihad fell into the wrong crowd, or did the wrong way, and for that reason thatitwas all out with me.Schroeder was not called as a witness,hence there is no other evidence in therecord concerningthe aboveconversation.A considerationof this testimony,however, does not warrant a fair inference that the unionactivityof Browningwas a motivating factor in the discharge.In view of all of the evidence offered to show that Browning was an unsatisfac-tory employee,it is somewhat difficult to understandwhy he wasretained for somany yearsby the respondent.On the other hand the evidence fails to showthat he was more active in union activities than otheremployees who have notbeen discharged.While thecircumstances surrounding Browning'sdischargeare not entirely free of doubt,a consideration of the evidence as a whole hasfailed to convince the undersignedthat he wasdischarged because of his mem-bership in or activities on behalfof the Union.The undersigned accordinglyfinds that the allegations of the complaint pertaining to the discharge of Browninghave not been sustained by the proof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring inconnection with the operations of the respondent described in Section I above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent by its anti-union statements,interferedwith, restrained,and coerced its employees in the exercise of the rights guaranteedby Section 7 of the Act,the undersigned will recommend that the respondentcease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Brotherhood of ElectricalWorkers, Local 1044, is a labororganization within the meaning of Section 2(5) of the Act.2.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices,within the meaning of Section 8 (1)of the Act.3The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.4.The respondent,by discharging L. W. Browning on August 1, 1942, hasnot engaged in unfair labor practices within the meaning of Section 8 (3) ofthe Act.RECOMVIENDATIONSUpon the basis of the above findings of fact and conclusion of law,the under-signed recommends that the respondent, West Texas Utilities Company, and itsofficers, agents,successors,and assigns shall:1Cease and desist from : WEST TEXAS UTILITIES COMPANY287In any manner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their own choosing andto engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) Immediately post notices in conspicuous places in its offices and shops,maintained by it throughout the Childress and Quannah districts in the Stateof Texas, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating that the respondent willnot engage in the conduct from which it is recommended that it cease and desistin paragraph 1 of these recommendations;(b)File with the Regional Director for the Sixteenth Region within ten (10)days from the receipt of this Intermediate Report a report in writing settingforth in detail the manner in which the respondent has complied with theforegoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorinwriting that it will comply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.It is further recommended that the complaint to the extent that it allegesthat the respondent by discharging L. W. Browning on August 1, 1942, dis-criminated in regard to the hire and tenure of L W. Browning within themeaning of Section 8 (3) of the Act. be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D C , an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the caseto the Board.HENRY J. KENT;Trial Examiner.Dated May 5, 1943